Leland, J. This was an action of assumpsit by plaintiffs in error against defendant in error, to recover taxes received by the latter, claimed to belong to the former. The court below sustained a demurrer to the second count of plaintiff’s declaration, and either omitted to render any final judgment, or the clerk has omitted it from the record if rendered. All the other counts were withdrawn. . There being no final judgment of the court below, we cannot do otherwise than to dismiss the writ of error. Writ of error dismissed.